— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fisher, J.), rendered April 29, 1986, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the seventh degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt.
The defendant also contends that the verdict is against the weight of the evidence. However, the resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, were primarily questions to be determined by the finder of fact, who saw and heard the witnesses (see, *561People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Mangano, J. P., Thompson, Spatt and Rosenblatt, JJ., concur.